Citation Nr: 0104573	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-00 227	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1999 for a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946, and from August 1953 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 RO rating action that granted a TDIU 
rating, effective from September 29, 1999.  The veteran 
appeals for an earlier effective date for the rating.


FINDINGS OF FACT

1.  In May 1998, the RO granted increased ratings for the 
veteran's service-connected residuals of cold injury to the 
feet from 10 percent for a bilateral condition to 30 percent 
for the right foot and 30 percent for the left foot, and 
granted an increased rating from 10 to 30 percent for 
service-connected schizophrenic reaction.  The combined 
compensation rating for the service connected disabilities 
increased to 70 percent.  At the time of this rating action 
there was no evidence that service-connected disabilities 
rendered the veteran unemployable.  The veteran did not 
appeal following notification of this rating action.

2.  The veteran's informal claim for a TDIU rating was 
received by the RO on September 29, 1999; it is no shown that 
he became individually unemployable from his service-
connected disabilities within the year preceding this claim; 
and his formal claim for a TDIU rating was received at the RO 
on October 1, 1999.

3.  The RO subsequently granted a TDIU rating, effective from 
September 29, 1999.




CONCLUSIONS OF LAW

1.  The May 1998 RO decision, which granted increased 
schedular ratings for the service connected disabilities, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000)

2.  The effective date for a TDIU rating may be no earlier 
than September 29, 1999, being the date of VA receipt of the 
claim for such benefit.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from April 1944 to May 
1946, and from August 1953 to June 1954.  He was separated 
from his last period of service due to schizophrenic 
reaction.  

In September 1954, the RO granted service connection for 
schizophrenic reaction (rated 10 percent) and for residuals 
of bilateral frozen foot (rated 10 percent).  

On November 24, 1997, the veteran's representative filed an 
informal claim for increased ratings for the psychiatric 
disorder and residuals of frozen feet, and on November 26, 
1997, the RO received a formal claim for increased ratings 
for these conditions.

On an April 1998 VA psychiatric examination, the 74 year old 
veteran reported that he had had several different jobs since 
his separation from service; the last was a custodian for the 
county board of education from 1974 to 1987 when he retired.  
He said that when he retired his nerves were worse with more 
nervousness and a sleep disorder.  On examination he appeared 
alert and tense.  Verbal productivity, orientation, memory, 
insight, and judgment appeared adequate.  The diagnosis was 
psychotic disorder, not otherwise specified, also diagnosed 
schizophrenic disorder, simple type.  His Global Assessment 
of Functioning (GAF) score was 55 in accordance with moderate 
psychiatric symptoms.

On the April 1998 examination for residual of cold injuries, 
it was noted that the veteran had had no treatment for his 
residuals of cold injury to the feet since service.  
Examination showed normal skin color.  He had onychomycosis 
of the toenails, and subjective complaints of pain, numbness, 
etc.  There were no neurological changes.  There were no 
orthopedic abnormalities, and he had good dorsalis pedis and 
posterior tibial pulses.  The diagnosis was cold injury to 
the feet.

In a May 1998 decision, the RO granted an increased rating 
from 10 to 30 percent for schizophrenic reaction, effective 
with the November 24, 1997 claim for increased rating.  The 
RO also granted increased ratings for the veteran's service-
connected residuals of cold injury to the feet from 10 
percent for a bilateral condition to 30 percent for the right 
foot and 30 percent for the left foot, effective January 12, 
1998 (the increased ratings for the cold injury residuals 
were based on new rating criteria which became effective on 
that date).  The combined rating for service-connected 
conditions increased to 40 percent effective November 24, 
1997, and to 70 percent effective January 12, 1998.  By May 
29, 1998 and June 4, 1998 letters, the RO informed the 
veteran of the increased award and of his appellate rights; 
he did not appeal the May 1998 rating decision.

On September 29, 1999 the veteran's representative filed an 
informal claim for a TDIU rating.  On October 1, 1999, the 
veteran's formal application for a TDIU rating was received 
by the RO.  He claimed that he was not able to do the kind of 
work that he and done all his life because of the problems 
with his feet and circulation.  He reported that he was 75 
years old and last worked in 1989 as a janitor for the board 
of education.

In an October 1999 decision, the RO granted a TDIU rating, 
effective September 29, 1999.  The veteran appealed for an 
earlier effective date for such rating.

In his December 1999 substantive appeal, the veteran asserted 
that the VA should have informed in the May 29, 1998 or June 
4, 1998 correspondence that he might have eligibility for a 
TDIU rating.  He stated that if he had been notified of 
possible eligibility, he would have applied for such.  He 
requested an earlier effective date of June 1, 1998.

II.  Analysis

The veteran seeks an effective date earlier than September 
29, 1999 for an award of a TDIU rating.  All relevant 
evidence has been obtained with regard to the claim and no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C. § 5103A).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet.App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 
125 (1997); VAOPGCPREC 12-98.

In May 1998, the RO granted increased ratings for the 
veteran's service-connected residuals of cold injury to the 
feet from 10 percent for a bilateral condition, to 30 percent 
for the right foot and 30 percent for the left foot, and 
granted an increased rating from 10 to 30 percent for 
schizophrenic reaction.  The resultant combined rating became 
70 percent.  38 C.F.R. § 4.25.  The veteran did not appeal 
following notification of the May 1998 rating action, and the 
decision became final.  38 U.S.C.A. § 7105.  

More than a year later, on September 29, 1999, a claim for a 
TDIU rating was filed. The RO thereafter granted the 
veteran's claim for a TDIU rating effective from September 
29, 1999.

The veteran has maintained that he was not advised by the RO 
of his potential entitlement to a TDIU rating when he was 
told of the results of the May 1998 RO decision which 
increased the schedular ratings for his disabilities.  
Although the VA makes efforts to notify veterans of potential 
entitlement to VA benefits, the VA does not have the duty to 
provide a veteran with personal notice of potential 
eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991).  

There was nothing in the November 1997 formal claim or 
informal claim for increased schedular ratings, or in the 
April 1998 VA examinations, that could be construed as a 
claim for a TDIU rating.  The employment history as recorded 
at that time suggested the veteran retired based on age, and 
it was not reported that he terminated employment because of 
disability.

The Board realizes that when an RO is considering a claim for 
a schedular increased rating for a service connected 
disability, there may be an implied claim for a TDIU rating, 
which must be adjudicated, provided that: 1) the veteran 
meets the mimimum percentage requirements of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU rating; and 2) there is 
evidence of current service-connected unemployability in the 
claims folder or under VA control.  Norris v. West, 12 
Vet.App. 413 (1999).  When the RO adjudicated the claims for 
increased schedular ratings in May 1998, an increased 
combined rating of 70 percent was assigned, and this 
satisfied the mimimum percentage requirements of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU rating.  However, there 
was no evidence then available that the veteran's service-
connected disabilities rendered him unable to secure or 
follow a substantially gainful occupation; the evidence only 
showed that the veteran retired from his job some years ago 
(the circumstances suggest retirement based on age).  Thus 
there was no implied claim for a TDIU rating at that time, 
and the effective date for a TDIU rating is to be based on a 
subsequent claim for the benefit.

The first claim for a TDIU rating was received by the RO on 
September 29, 1999.  It is neither claimed nor shown that the 
veteran became individually unemployable within the year 
preceding that claim, and thus the grant of a TDIU rating may 
be no earlier than September 29, 1999 when the RO received 
the claim.  The Board notes that the RO granted the TDIU 
rating based on the veteran's bare statement that his 
service-connected disability of the feet prevented him from 
working, although earlier medical evidence on file does not 
seem to support this, and no medical evidence was developed 
by the RO to substantiate this assertion.  In any event, the 
law does not permit an effective date earlier than September 
29, 1999 for the TDIU rating, being the date of RO receipt of 
the claim.

Here the law, not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
an earlier effective date for a TDIU rating, and the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date for a TDIU rating is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

